Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert (US 20120266603 as referenced in OA dated 8/27/2020).
Regarding claim 1, Uskert discloses a component (Figure 3, 300) for a gas turbine engine (Paragraph 0017 and 0018) defining a first surface (The left side of Figure 3, 102) and a second surface (The right side of Figure 3, 108), the component comprising: 
a body (The body of Figure 3, 300) comprising one or more layers of a ceramic matrix composite material (Figure 3, 102 and 108.  Paragraph 0028) extending between the first surface and the second surface; and
a blind hole (Figure 3, 104) disposed through the body extending between a first end (The left end of Figure 3, 104) and a second end (The right end of Figure 3, 104), 
wherein the first end of the blind hole is open at the first surface,
wherein the second end of the blind hole is a terminal end (The second end is a terminal end) enclosed with the ceramic matrix composite material (Figure 3, 102 and 108 enclose 104.  108 encloses the right side of 104) and embedded in the body between the first surface and the second surface, 

wherein the an aspect ratio comprises a ratio of an average width (The average width of Figure 3, 104) of the blind hole to a length (The length of the blind hole) of the blind hole and,
wherein the first end of the blind hole is directly open to an outside (The outside of Figure 3, 300) of the component.
Uskert does not disclose wherein the blind hole defines the aspect ratio between 1:20 and 1:4.
However, Uskert teaches in Paragraph 0030 that the size and shape (The average width and length of a hole affect the size and shape of the hole, so that the average width and length are also results-effective variables. Since the average width and length are results-effective variables, the ratio between the two is also a results-effective variable) of the cooling flow paths are results-effective variables that control the cooling.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size and shape (The average width and length of a hole affect the size and shape of the hole, so that the average width and length are also results-effective variables. Since the average width and length are results-effective variables, the ratio between the two is also a results-effective variable) of the cooling flow paths are results-effective variables that control the cooling.  Thus, the claimed limitation of wherein the blind hole defines the aspect ratio between 1:20 and 1:4 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uskert wherein the blind hole defines the aspect ratio between 1:20 and 1:4 in order to optimize the cooling.
Regarding claim 3, Uskert teaches the invention as claimed.
Uskert further discloses wherein at least one of the first surface or the second surface is a hot gas surface (Paragraph 0017 and 0028, the first surface is a hot gas surface).
Regarding claim 5, Uskert teaches the invention as claimed.
Uskert further discloses wherein a width of the blind hole is substantially consistent along the length of the blind hole (The width of the Figure 3, 104 is substantially consistent along the length).
Regarding claim 8, Uskert teaches the invention as claimed.
Uskert further discloses wherein the blind hole extends through at least one of the one or more layers of the ceramic matrix composite material (Figure 3, 104 extends through 102).
Regarding claim 10, Uskert teaches the invention as claimed.
Uskert further discloses wherein the component is at least one of a compressor rotor blade, a compressor stator vane, a turbine rotor blade, or a turbine stator vane (Paragraph 0015 lists a compressor blade, turbine blade, and stator vane which includes a compressor stator vane and a turbine stator vane).

6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert as applied to claim 1 above, and further in view of Kamel (US 20170081250 as referenced in OA dated 2/5/2020).
Regarding claim 6, Uskert teaches the invention as claimed.
Uskert does not disclose a fugitive material positioned at least partially within the blind hole.
However, Kamel teaches a component for a gas turbine engine (The component with the fugitive material in a gas turbine engine.  Paragraph 0013) the component comprising: 
a body (The body of Figure 7, 50) comprising one or more layers of a ceramic material (Paragraph 0013); 
a blind hole (Figure 7, 42); and
a fugitive material (Figure 7, 36.  Paragraph 0020) positioned at least partially within the blind hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uskert to include a fugitive material positioned at least partially within the blind hole as taught by and suggested by Kamel in order to serve another purpose in the interim or as part of a component in an operating gas turbine engine (Paragraph 0013 and 0020.  The modification has a fugitive material, graphite, in the blind hole which fully volatizes during operation of the gas turbine engine).
Regarding claim 7, Uskert in view of Kamel teaches the invention as claimed.
Uskert does not disclose wherein the fugitive material is comprised of a refractory material.
However, Kamel teaches wherein the fugitive material is comprised of a material (Paragraph 0018, Graphite is considered a refractory material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uskert wherein the fugitive material is comprised of a (Paragraph 0013 and 0020.  This is the same modification as claim 6).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uskert as applied to claim 1 above, and further in view of Schmidt (US 20160243808 as referenced in OA dated 8/27/2020).
Regarding claim 9, Uskert teaches the invention as claimed.
Uskert does not disclose one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material, wherein the blind hole extends through at least one of the one or more layers of the interface material.
However, Schmidt teaches a component (Figure 1A, 10) for a gas turbine engine (Paragraph 0028), the component comprising
a body (The body of Figure 1A, 10) comprising one or more layers of a ceramic matrix composite material (Figure 1A, 12); and
one or more layers of an interface material (Figure 1A, 18.  Paragraph 0029) positioned between adjacent layers of the ceramic matrix composite material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Uskert to include one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material as taught by and suggested by Schmidt because it has been held that applying a known technique, in this case Schmidt’s forming a CMC material using multiple plies according to the steps described immediately above, to a known device, in this case, Uskert’s CMC layers, ready for improvement to yield predictable results, in this case providing greater strength, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) and in order to improve interlaminar strength (Paragraph 0027.  The modification forms each of the CMC layers of Uskert as multiple plies and uses the nanofibers at the interlaminar regions of adjacent plies).
It is herein asserted that the combined invention of Uskert in view of Schmidt has the blind hole extending through at least one of the one or more layers of the interface material because each layer Figure 3, 102 and 108 of Uskert is made up of the Figure 1A, 12 and 18 of Schmidt.  Figure 3, 104 extends through 102 of Uskert, so that 104 would extend through Figure 1A, 12 and 18 of Schmidt because those elements make up 102 of Uskert.

Claim 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon (US 20160130964 as referenced in OA dated 8/27/2020) in view of Uskert.
Regarding claim 14, McMahon discloses a gas turbine engine (Figure 1, 20), comprising: 
a compressor section (Figure 1, 24); 
a combustion section located downstream of the compressor section (Figure 1, 26.  Paragraph 0002); 
a turbine section located downstream of the combustion section (Figure 1, 28.  Paragraph 0002).
McMahon does not disclose the gas turbine engine comprising: a component defining a first surface and a second surface, the component comprising 
a body comprising one or more layers of a ceramic matrix composite material extending between the first surface and the second surface, and
a blind hole disposed through the body extending between a first end and a second end, 
wherein the first end of the blind hole is open at the first surface,
wherein the second end of the blind hole is a terminal end enclosed with the ceramic matrix composite material and embedded in the body between the first surface and the second surface, 

wherein the aspect ratio comprises a ratio of an average width of the blind hole to a length of the blind hole and,
wherein the first end of the blind hole is directly open to an outside of the component.
However, Uskert teaches a gas turbine engine (Paragraph 0017 and 0018), comprising: 
a compressor section (The compressor of the compressor blade in Paragraph 0028); 
a combustion section (The combustor which forming the turbine engine combustion gases in Paragraph 0028); 
a turbine section (The turbine of the combustion gas turbine blade in Paragraph 0028) located downstream of the combustion section; and 
a component (Figure 3, 300) defining a first surface (The left side of Figure 3, 102) and a second surface (The right side of Figure 3, 108), the component comprising 
a body (The body of Figure 3, 300) comprising one or more layers of a ceramic matrix composite material (Figure 3, 102 and 108.  Paragraph 0028) extending between the first surface and the second surface, and
a blind hole (Figure 3, 104) disposed through the body extending between a first end (The left end of Figure 3, 104) and a second end (The right end of Figure 3, 104),
wherein the first end of the blind hole is open at the first surface,
wherein the second end of the blind hole is a terminal end (The second end is a terminal end) enclosed with the ceramic matrix composite material (Figure 3, 102 and 108 enclose 104.  108 encloses the right side of 104) and embedded in the body between the first surface and the second surface, 
wherein the an aspect ratio comprises a ratio of an average width (The average width of Figure 3, 104) of the blind hole to a length (The length of the blind hole) of the blind hole and,
(The outside of Figure 3, 300) of the component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahon to include a component defining a first surface and a second surface, the component comprising a body comprising one or more layers of a ceramic matrix composite material extending between the first surface and the second surface, and a blind hole disposed through the body extending between a first end and a second end, wherein the first end of the blind hole is open at the first surface, wherein the second end of the blind hole is a terminal end enclosed with the ceramic matrix composite material and embedded in the body between the first surface and the second surface, and wherein the aspect ratio comprises a ratio of an average width of the blind hole to a length of the blind hole and, wherein the first end of the blind hole is directly open to an outside of the component as taught by and suggested by Uskert in order to provide a component using a ceramic matrix composite material with advanced structural and cooling methods (Paragraph 0002, The modification uses the component of Uskert in the gas turbine engine of McMahon).
McMahon in view of Uskert does not teach wherein the blind hole defines the aspect ratio between 1:20 and 1:4.
However, Uskert teaches in Paragraph 0030 that the size and shape (The average width and length of a hole affect the size and shape of the hole, so that the average width and length are also results-effective variables. Since the average width and length are results-effective variables, the ratio between the two is also a results-effective variable) of the cooling flow paths are results-effective variables that control the cooling.  A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the size and shape (The average width and length of a hole affect the size and shape of the hole, so that the average width and length are also results-effective variables. Since the average width and length are results-effective variables, the ratio between the two is also a results-effective variable) of the cooling flow paths are results-effective variables that control the cooling.  Thus, the claimed limitation of wherein the blind hole defines the aspect ratio between 1:20 and 1:4 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahon in view of Uskert wherein the blind hole defines the aspect ratio between 1:20 and 1:4 in order to optimize the cooling.
Regarding claim 16, McMahon in view of Uskert teaches the invention as claimed.
McMahon does not disclose wherein at least one of the first surface or the second surface is a hot gas surface.
However, Uskert teaches wherein at least one of the first surface or the second surface is a hot gas surface (Paragraph 0017 and 0028, the first surface is a hot gas surface).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahon wherein at least one of the first surface or the second surface is a hot gas surface as taught by and suggested by Uskert in order to provide a component using a ceramic matrix composite material with advanced structural and cooling methods (Paragraph 0002, This is the same modification as claim 14).
Regarding claim 20, McMahon in view of Uskert teaches the invention as claimed.
McMahon further discloses wherein the compressor section includes a plurality of compressor rotor blades and a plurality of compressor stator vanes (Paragraph 0039), wherein the turbine section includes a plurality of turbine rotor blades and a plurality of turbine stator vanes (Paragraph 0039).
McMahon does not disclose and wherein the component is at least one of the plurality of compressor rotor blades, the plurality of compressor stator vanes, the plurality of turbine rotor blades, or the plurality of turbine stator vanes.
However, Uskert teaches wherein the component is at least one of a compressor rotor blade, a compressor stator vane, a turbine rotor blade, or a turbine stator vane (Paragraph 0015 lists a compressor blade, turbine blade, and stator vane which includes a compressor stator vane and a turbine stator vane).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahon wherein the component is at least one of the plurality of compressor rotor blades, the plurality of compressor stator vanes, the plurality of turbine rotor blades, or the plurality of turbine stator vanes as taught by and suggested by Uskert in order to provide a component using a ceramic matrix composite material with advanced structural and cooling methods (Paragraph 0002, This is the same modification as claim 14).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Uskert as applied to claim 14 above, and further in view of Kamel.
Regarding claim 18, McMahon in view of Uskert teaches the invention as claimed.
McMahon in view of Uskert does not teach a fugitive material positioned at least partially within the blind hole.
(The component with the fugitive material in a gas turbine engine.  Paragraph 0013) the component comprising: 
a body (The body of Figure 7, 50) comprising one or more layers of a ceramic material (Paragraph 0013); 
a blind hole (Figure 7, 42); and
a fugitive material (Figure 7, 36.  Paragraph 0020) positioned at least partially within the blind hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of McMahon in view of Uskert to include a fugitive material positioned at least partially within the blind hole as taught by and suggested by Kamel in order to serve another purpose in the interim or as part of a component in an operating gas turbine engine (Paragraph 0013 and 0020.  The modification has a fugitive material, graphite, in the blind hole which fully volatizes during operation of the gas turbine engine).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMahon in view of Uskert as applied to claim 14 above, and further in view of Schmidt.
Regarding claim 19, McMahon in view of Uskert teaches the invention as claimed.
McMahon in view of Uskert does not teach one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material, wherein the blind hole extends through at least one of the one or more layers of the interface material.
However, Schmidt teaches a component (Figure 1A, 10) for a gas turbine engine (Paragraph 0028), the component comprising
a body (The body of Figure 1A, 10) comprising one or more layers of a ceramic matrix composite material (Figure 1A, 12); and
one or more layers of an interface material (Figure 1A, 18.  Paragraph 0029) positioned between adjacent layers of the ceramic matrix composite material.
 and in order to improve interlaminar strength (Paragraph 0027.  The modification forms each of the CMC layers of Uskert as multiple plies and uses the nanofibers at the interlaminar regions of adjacent plies).
It is herein asserted that the combined invention of McMahon in view of Uskert and Schmidt has the blind hole extending through at least one of the one or more layers of the interface material because each layer Figure 3, 102 and 108 of Uskert is made up of the Figure 1A, 12 and 18 of Schmidt.  Figure 3, 104 extends through 102 of Uskert, so that 104 would extend through Figure 1A, 12 and 18 of Schmidt because those elements make up 102 of Uskert.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Uskert does not disclose a blind hole disposed through the body extending between a first end and a second end.  Examiner respectfully disagrees.  Uskert discloses a blind hole (Figure 3, 104) disposed through a body (The body of Figure 3, 300)  extending between a first end (The left end of Figure 3, 104) and a second end (The right end of Figure 3, 104).  McGraw-Hill Dictionary of Scientific & Technical Terms defines blind hole as The article 100 may be processed to completion (e.g. rigidizing and de-greening the article) after the application of the second CMC sheet 108, or the second CMC sheet 108 may be rigidized before the application of further layers…Each of the CMC sheets (102, 108, 404) may be perforated (drilled, punched, etc.) after rigidizing.”  Therefore, the holes 104 are considered blind holes because they do not pass through the workpiece 100.
Applicant asserts that the Examiner uses the pores of the permeable structure layer 106 as being part of the hole.  Examiner respectfully disagrees.  The Examiner is not using the pores of the permeable structure of 106 as part of the hole.  The hole, Figure 3, 104 ends at 106, which makes 104 a blind hole since it does not pass through the workpiece, 300.  
Applicant asserts that the hole cannot read on the claims because it is not enclosed with the ceramic matrix composite material.  Examiner respectfully disagrees.  Uskert teaches wherein the second end of the blind hole is a terminal end (The second end is a terminal end) enclosed with the ceramic matrix composite material (Figure 3, 102 and 108 enclose 104.  108 encloses the right side of 104).  Figure 3, 108 encloses the holes 104.  Paragraph 0015 states that there are only flow passages, 104, in 102, so that 108 encloses 104.  Even though the right end of the hole 104 is separated from 108 by 106, 108 still encloses the right end of 104.  As an example, a new TV, surrounded by foam and the foam surrounded by a cardboard box, is enclosed by the cardboard box.  As another example, a house, surrounded by a lawn and the lawn surrounded by a fence, is enclosed by the fence.  Furthermore, this argument is a conclusory statement without an explanation or reasoning.  
Applicant asserts that the teaching of Paragraph 0030 cannot be applied to the hole.  Examiner respectfully disagrees.  Again, the Examiner is not relying on the pores of the 
Applicant asserts that the aspect ratio of 1:20 and 1:4 is critical and that the results are unexpectedly good.  Examiner respectfully disagrees.  Paragraph 0050 of the specification states that the use of these holes results in a desired temperature profile, so that it is not unexpected.  These holes result, in an expected manner, to produce the desired temperature profile.  Furthermore, the statement that the range is critical and that the results are unexpectedly good does not suffice in overcoming the rejection.  See MPEP 716.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manicke (US 20110151248 as referenced in OA dated 8/27/2020) states in paragraph 0004 that it is known to form a CMC using multiple layers with fibers adjacent layers oriented traverse to provide greater strength.
Kebbede (US 20100279845 as referenced in OA dated 8/27/2020) states in paragraph 0005 that it is known to form a CMC using multiple layers with fibers adjacent layers oriented traverse to provide greater strength.
McGuigan (US 20070096371 as referenced in OA dated 8/27/2020) states in paragraph 0004 that it is known to form a CMC using multiple layers with fibers adjacent layers oriented traverse to provide greater strength.
Meece et al (US 6902360) teaches a blind hole in a ceramic matrix (Figure 6) of a gas turbine engine component (Intended use, Column 4, line 44-47).
(Figure 5) of a gas turbine engine component (Intended use, Column 1, line 51-59).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741